Citation Nr: 0311825	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gunshot wound of 
the right foot.

2.  Entitlement to service connection for a bayonet wound of 
the right flank.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney at 
Law




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an October 1997 rating decision by 
the RO that denied applications to reopen previously denied 
claims of entitlement to service connection for a psychiatric 
disability and residuals of a gunshot wound of the right 
foot.  The RO also denied claims of service connection for a 
bayonet wound of the right flank and a low back disability.  
Subsequently, the veteran requested a personal hearing at the 
RO, which the RO scheduled in August 1998, November 1998, and 
April 1999.  The record reflects that the veteran canceled 
the first two hearings scheduled in April 1998 and November 
1998, but failed to report to the hearing scheduled in April 
1999.

Thereafter, in a December 1999 decision, the Board denied the 
application to reopen claims of service connection for a 
gunshot wound of the right foot and a psychiatric disability.  
The Board also denied, as not well grounded, the claims of 
entitlement to service connection for a bayonet wound of the 
right flank and a low back disability.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

After the veteran filed his appeal to the Court, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), on November 9, 2000.  In March 2001, 
the Secretary filed a motion to vacate the Board's December 
1999 decision so that the veteran's claims could be 
adjudicated in light of the VCAA.  In April 2001, the 
veteran's attorney filed a cross motion for remand.  By a May 
2001 order, the Court vacated the December 1999 Board 
decision and remanded the four issues for re-adjudication in 
light of the VCAA.  (Implicit in the Court's order is a 
denial of the attorney's April 2001 request to withdraw from 
appeal all issues except the psychiatric disorder claim.)

In March 2002, the Board granted the veteran's application to 
reopen a claim of service connection for psychiatric 
disability.  The Board also remanded the underlying question 
of service connection for a psychiatric disability, the issue 
of whether new and material evidence has been submitted to 
reopen a claim of service connection for a gunshot wound of 
the right foot, and the claims of entitlement to service 
connection for a bayonet wound of the right flank and low 
back disability.

(The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of service 
connection for a gunshot wound of the right foot and the 
issue of entitlement to service connection for psychiatric 
disability will be addressed in the remand that follows the 
decision below.)


FINDING OF FACT

The veteran does not have a bayonet wound of the right flank 
or a low back disability that is attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have a bayonet wound of the right flank 
or low back disability that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of the existence of a chronic disease in service or 
during an applicable presumption period under 38 C.F.R. § 
3.307 and present manifestations of the same chronic disease, 
or in cases where a chronic disease is not present during 
service, by evidence of continuity of symptomatology since 
service.  If a reasonable doubt arises regarding such a 
determination, it will be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2002).

In the veteran's case, he claims to have sustained a bayonet 
wound of the right flank and a low back disability during his 
active military service.  His service medical records show 
that, in March 1978, he complained of low back pain.  
Otherwise, his service medical records are negative for 
complaints pertaining to the back or a wound of the right 
flank.  

Thereafter, VA and private treatment records do not reflect 
treatment for the low back, or for a bayonet wound.  
Moreover, when examined by VA in March 2003, the examiner 
could not identify any current low back disability or 
residual disability attributable to any bayonet wound of the 
right flank.  In fact, the veteran reported that he had never 
been stabbed by a bayonet and noted that his back hurt.  The 
examiner noted that no other pertinent information could be 
elicited from the veteran.  

Although the veteran's service medical records show that he 
complained of low back pain in March 1978, there is no 
evidence showing current low back disability or residual 
disability attributable to any bayonet wound.  While the 
veteran is competent to recite problems, especially specific 
injury and symptoms he may have experienced during service 
and since, medical evidence is required to show current 
diagnosis, or a nexus to the difficulties the veteran may 
have experienced during service.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   It is the absence of such medical evidence in this 
case that leads the Board to conclude that service connection 
for a bayonet wound of the right flank or low back disability 
is not warranted.  The March 2003 report showing no residual 
disability is of greater weight than the veteran's own 
suggestions of disability due to military service.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for a bayonet wound of the 
right flank or low back disability.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would in 
turn give rise to a reasonable doubt in favor of the veteran, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the VCAA, which became 
effective during the pendency of this appeal.  This law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The Board has also considered the final regulations 
that VA issued to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, (with exceptions not 
pertinent here).  A discussion of the pertinent VCAA and 
regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In those cases where notice is provided to the 
claimant, notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claim of 
service connection for a bayonet wound of the right flank or 
low back disability and of the elements necessary to be 
granted the benefit sought.  Initially, the RO notified the 
veteran in October 1997, by rating action and a letter, of 
the denials of service connection and the bases for the 
decisions.  He submitted his notice of disagreement and was 
provided a statement of the case (SOC) in April 1999 that 
addressed the entire development of his claims up to that 
point.  The SOC addressed the procedural aspects of the case, 
provided a recitation of the pertinent statutes and 
regulations, particularly the service connection law in 
effect at that time, and discussed the application of the 
evidence to the veteran's claims.  Thereafter, the Board 
denied the veteran's claims for service connection in 
December 1999 on the basis that each service connection claim 
was not well grounded.  The Court subsequently vacated the 
Board's December 1999 decision in May 2001 with an order 
directing that the Board consider the application of the VCAA 
to the veteran's claims given that the VCAA had, among other 
things, eliminated the concept of a well-grounded 
requirement.  

In considering the VCAA, the Board remanded the veteran's 
service connection claims for additional development in March 
2002.  Such development included obtaining a medical opinion.  
Furthermore, the RO wrote to the veteran in May 2002 and 
informed him of the VCAA and of VA's duty to assist him in 
the development of his claims.  The need for specific 
evidence from the veteran was discussed and the veteran was 
informed that he could request assistance in obtaining any 
outstanding evidence.  The RO requested that the veteran 
provide information of the location of any VA records 
prepared in 1980 or 1981, and informed him that VA had 
received medical evidence from Dr. M., which had been 
submitted by his representative in March 2002.

The veteran was provided a supplemental SOC (SSOC) in April 
2003, which reviewed the accumulated evidence and restated 
the bases for the denial of his claims.  This document 
notified the veteran of the development of his claims, the 
type of evidence needed to prove his claims, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In doing so, VA also provided the 
veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  The RO informed the veteran that VA had received 
and considered VA treatment records since 1981 from the 
Columbia, South Carolina VA Medical Center.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claims.  He also has been 
provided assistance in obtaining the evidence.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 
16 Vet. App. at 187.  

In addition, the Board notes that the VCAA notification 
letter sent to the veteran in May 2002 complied with the 
recent holding of Disabled Am. Veterans, v. Sec'y of Veterans 
Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV) with 
regards to the veteran's claims of entitlement to service 
connection for a bayonet wound of the right flank and low 
back disability.  In DAV, the Federal Circuit held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid to the extent it provided 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which allows a claimant one year to 
submit evidence.  In this case, the May 2002 VCAA 
notification letter was sent to the veteran by the RO, not 
the Board.  Moreover, the RO also notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, and it does not 
appear that the veteran has any further pertinent evidence to 
submit as to these issues, adjudication of his claims by the 
Board is proper.  In fact, after having received the April 
2003 SSOC, the veteran affirmatively noted that he had no 
further evidence to offer and requested that the RO send his 
appeal to the Board without waiting for 60 additional days.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)). 

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims, 
including his post-service VA treatment records and private 
medical records.  VA has even offered the veteran three 
opportunities to have a personal hearing at the RO; however, 
the veteran did not provide any testimony.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2002).  An examination or opinion is necessary 
if the evidence of record:  (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

In this case, the veteran was afforded a VA examination in 
March 2003; however, the examination report reflects that he 
does not have a diagnosis of current low back disability or 
residual disability attributable to any bayonet wound of the 
right flank.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of service connection for a bayonet wound of the 
right flank or low back disability, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide a claim.  
Further examination is not needed because there is no 
competent evidence that the veteran has either claimed 
condition for which he seeks service connection.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  In fact, he has affirmatively responded that he has no 
further evidence to offer as evidenced in a statement he 
submitted in April 2003.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

Service connection for a bayonet wound of the right flank is 
denied.

Service connection for a low back disability is denied.


REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for a gunshot wound of the right foot, review of 
the claims file does not reflect that the veteran has been 
advised of the changes brought about by the VCAA in a manner 
that would satisfy recent decisions by the Court mandating 
that VA comply with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio, 16 Vet. App. at 187.

It cannot be said, in this case, that VA has satisfied its 
duty to notify the veteran of what is needed to substantiate 
the claim to reopen.  In this regard, when the RO sent the 
veteran a letter in May 2002, the RO did not specifically 
indicate what it would take to substantiate the veteran's 
application to reopen a claim based on new and material 
evidence.  See Quartuccio, 16 Vet. App. at 187 (the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to attempts to reopen a claim).  The veteran has one 
year to submit information or evidence in response to such a 
VCAA notification, and that one-year period has not yet 
passed, nor has he otherwise waived his right to that 
response period.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV).

Turning to the issue of entitlement to service connection for 
a psychiatric disability, there are additional reasons for 
remand, including the need to obtain medical records.  When 
the veteran's mother submitted a written statement in 
February 2002, she indicated that the veteran had been in and 
out of mental hospitals since 1980.  In a written statement 
of September 1997, the veteran specifically mentioned Bryan 
Psychiatric Hospital as the place where he was treated in 
1980.  These treatment records have neither been requested 
nor associated with the claims file; yet, such records may be 
pertinent to the veteran's claim.

Additionally, at a March 2003 VA psychiatric examination, the 
veteran reported that he was receiving disability benefits 
from the Social Security Administration (SSA) based on his 
mental illness.  The SSA award decision, however, is not part 
of the record.  Consequently, it is unclear whether the 
veteran's Social Security award was based on the disability 
for which the veteran now claims service connection.  In 
order to ensure that his claim is adjudicated on the basis of 
a complete evidentiary record, the SSA award letter and 
associated evidence should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

For these reasons set forth above, the case is REMANDED to 
the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit, and he should be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  Development should include obtaining 
the SSA award determination letter and 
any SSA medical records relied upon.

3.  After complying with the notice 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), the RO should re-adjudicate the 
claims.  If any benefit sought is denied, 
a SSOC should be issued, which includes 
notice of the VCAA provisions and 
regulations as well as those defining new 
and material evidence for claims to 
reopen filed before August 29, 2001.  
38 C.F.R. § 19.31 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


